Exhibit 10.44

COMERICA INCORPORATED

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT, dated as of GRANT DATE (the “Grant Date”) is between Comerica
Incorporated (the “Company”) and NAME (the “Optionee”). Unless otherwise defined
herein, capitalized terms used herein are defined in the Comerica Incorporated
2006 Long-Term Incentive Plan, as amended and/or restated from time to time (the
“Plan”). A copy of the Plan will be provided to the Optionee upon request.

WITNESSETH:

1. Grant of Option. Pursuant to the provisions of the Plan, the Company hereby
awards the Optionee, subject to the terms and conditions of the Plan
(incorporated herein by reference), and subject further to the terms and
conditions in this Agreement, the right and option to purchase from the Company,
all or any part of an aggregate of XXX shares (the “Shares”) of common stock
($5.00 par value per Share) of the Company at the purchase price of $XX.XX per
Share (the “Option”).

2. Expiration Date. The Option shall expire on EXPIRATION DATE (the “Expiration
Date”), unless it is cancelled and/or forfeited earlier in accordance with the
provisions of the Plan or this Agreement.

3. Vesting of the Option. Except as otherwise provided in the Plan or this
Agreement, 25% of the Shares covered by this Option shall become vested and
exercisable on the first anniversary of the Grant Date, and 25% shall become
vested and exercisable on each of the subsequent three anniversaries of the
first vesting date, provided that the Optionee is employed by the Company on
each such applicable vesting date. Any fraction of a Share that becomes vested
and exercisable on any date will be rounded down to the next lowest whole
number, with any such fraction added to the portion of the Option (if any)
becoming vested and exercisable on the following vesting date.

4. Exercise of the Option. To the extent vested, this Option may be exercised at
any time prior to its Expiration Date, cancellation or forfeiture, as follows:

 

  a)

Upon the Optionee’s Termination of Employment for any reason other than
Retirement, Disability or death, the then vested portion of this Option shall be
exercisable until the earlier of (i) the 90th day after the Optionee’s
Termination of Employment and (ii) the Option Expiration Date, and to the extent
not exercised prior to such date, this Option will be cancelled. Any portion of
this Option that is not vested on the date of Termination of Employment for any
reason other than Retirement, Disability or death will be cancelled effective as
of the date of Termination of Employment.

 

  b) Upon the Optionee’s Termination of Employment due to Retirement, this
Option will be cancelled in full if it was granted during the calendar year in
which the Optionee’s Retirement occurs; if the Optionee’s Termination of
Employment due to Retirement occurs on a date that is after the calendar year of
the year in which the Grant Date occurs, except as otherwise provided in
paragraph 4(d) below, this Option will continue to vest and become exercisable
in accordance with paragraph 3 above, and any vested portion of this Option as
of the date of Termination (or that vests thereafter in accordance with the
foregoing) shall remain exercisable until the Expiration Date.

 

  c) Upon the Optionee’s Termination of Employment due to Disability, this
Option, to the extent vested at the date of the Optionee’s Termination of
Employment, will continue to be exercisable until the earlier of (i) the third
anniversary of the Optionee’s Termination of Employment and (ii) the Option
Expiration Date, and to the extent not exercised prior to such date, this Option
will be cancelled. Any portion of this Option that is not vested on the date of
Termination of Employment due to Disability will be cancelled effective as of
the date of Termination of Employment.

 

  d) Upon the Optionee’s death (whether during employment with the Company or
during any applicable post-termination exercise period), this Option, to the
extent vested at the date of the Optionee’s death, will continue to be
exercisable by the Beneficiary(ies) of the Optionee until the earlier of (i) the
first anniversary of the Optionee’s death and (ii) the Option Expiration Date
(subject to any shortening of the Expiration Date due to the Optionee’s
Disability or Termination of Employment for any other reason, in each case,
prior to the Optionee’s death). Any portion of this Option that is not vested on
the date of the Optionee’s death (whether during employment with the Company or
during any applicable post-termination exercise period) will be cancelled
effective as of the date of death.

Notwithstanding the foregoing or anything in this Agreement to the contrary,
this Option shall be 100% fully vested and immediately exercisable upon the
occurrence of a Change of Control of the Company (unless the Option was
cancelled, forfeited or expired prior to the Change of Control).

The Optionee shall initiate the exercise of the vested portion of this Option by
following the notice process established by the Company for such purpose, and
shall therein specify the number of Shares being exercised, the purchase price
per share and the Grant Date. Any such notice of exercise shall be accompanied
by payment of the aggregate purchase price for such Shares. As a condition to
exercising this Option in whole or in part, the Optionee will pay, or make
provisions satisfactory to the Company for payment of, any Federal, state and
local taxes required to be withheld in connection with such exercise.



--------------------------------------------------------------------------------

Non-Qualified Stock Option Agreement    Page 2 of 2

 

5. Cancellation of Option. The Committee has the right to cancel all or any
portion of the Option granted herein in accordance with Section 4 of the Plan if
the Committee determines in good faith that the Optionee has done any of the
following: (i) committed a felony; (ii) committed fraud; (iii) embezzled; (iv)
disclosed confidential information or trade secrets; (v) was terminated for
Cause; (vi) engaged in any activity in competition with the business of the
Company or any Subsidiary or Affiliate of the Company; or (vii) engaged in
conduct that adversely affected the Company. The Delegate shall have the power
and authority to suspend the vesting of and the right to exercise all or any
portion of the Option, whether vested or not vested, granted under this
Agreement if the Delegate makes in good faith the determination described in the
preceding sentence. Any such suspension of an Option shall remain in effect
until the suspension shall be presented to and acted on by the Committee at its
next meeting. This paragraph 5 shall have no application for the two-year period
following a Change of Control of the Company.

6. Compliance With Laws and Regulations. This Option and the obligation of the
Company to sell and deliver the Shares hereunder shall be subject to all
applicable laws, rules and regulations, and to such approvals by any government
or regulatory agency as may be required.

7. Optionee Bound By Plan. The Optionee agrees to be bound by all terms and
provisions of this Agreement and of the Plan, including terms and provisions
adopted after the granting of this Option but prior to the complete exercise of
the Option. In the event any provisions hereof are inconsistent with those of
the Plan, the provisions of the Plan shall control. By accepting the Option or
exercising any portion of it, the Optionee signifies his or her understanding of
the terms and conditions of this Agreement and the Plan.

8. Notices. Any notice to the Company under this Agreement shall be in writing
to the following address or facsimile number: Human Resources - Executive
Compensation, Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX
75201; Facsimile Number: 214-462-4430. The Company will address any notice to
the Optionee to the Optionee’s current address according to the Company’s
personnel files. All written notices provided in accordance with this paragraph
shall be deemed to be given when (a) delivered to the appropriate address(es) by
hand or by a nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile to the appropriate facsimile number(s), with confirmation
by telephone of transmission receipt; or (c) received by the addressee(s), if
sent by U.S. mail to the appropriate address or by Company inter-office mail to
the appropriate mail code. Either party may designate in writing some other
address or facsimile number for notice under this Agreement.

9. Nontransferability. This Option shall not be transferable other than by will
or by the laws of intestacy; provided, however, that the Optionee may, in the
manner established by the Committee, designate a Beneficiary to exercise the
rights of the Optionee and to receive any property distributable with respect to
the Option upon the death of the Optionee. During the lifetime of the Optionee,
the Option shall be exercisable only by the Optionee, or, if permissible under
applicable law, by the Optionee’s guardian or legal representative. The Option
and any rights under it may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
thereof contrary to the Plan or this Agreement shall be void and unenforceable
against the Company or any Affiliate.

10. Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

11. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors of the respective parties.

12. No Right to Continued Employment. Nothing in the Plan or this Agreement
shall confer on the Optionee any right to continue in the employment of the
Company or its Affiliates or in any way affect the Company’s or its Affiliates’
right to terminate the Optionee’s employment without prior notice at any time
for any reason or for no reason.

13. Voluntary Participation. Participation in the Plan is voluntary. The value
of the Option is an extraordinary item of compensation outside the scope of the
Optionee’s employment contract, if any. As such, the Option is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

IN WITNESS WHEREOF, Comerica Incorporated has caused this Agreement to be
executed by an appropriate officer and the Optionee has executed this Agreement,
both as of the day and year first above written.

COMERICA INCORPORATED

 

By:  

 

Name:   Title:  

AWARD RECIPIENT

 

Name: